DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and arguments, filed 10/11/2021, have been reviewed and considered.  Claims 1-3, 6-12 and 15-19 have been amended and therefore, claims 1-20 are currently pending.  
Applicant’s amendment and arguments are not persuasive in overcoming the prior art rejections of the previous Office Action.  Regarding independent claims 9 and 18, note that the applicant is claiming a “downward catching element”, not a tapered continuation of a pin as argued.  Additionally, applicant’s insertion of “downward” to describe the catching element does not overcome the rejection under 35 U.S.C. 103 by ATKINSON (US 2016/0022058) in view of CHOY (EP 2807959) because the catching element of CHOY does extend downward as shown by the second projection (64) which extends downwardly along with the bottom portion of the sphere/ball (20) at the end of the lead-in pin (16) (Figures 6, 8 and 9).  Applicant further argues that the catching element of CHOY would not function as efficiently as that of the present application.  True or not, such an argument is irrelevant because the prior art must only be capable of providing the claimed function, which the combination of ATKINSON in view of CHOW appears to accomplish to some degree.  Regarding independent claim 1, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Note that SCHWARTZ teaches use of a hooks/bends (18,26), which is also recited as being old and known in the art as supported by references located on the previously attached PTO-892, in order to prevent unwanted removal of an element from respective apertures/holes (pages 8-9 of previous Office Action) (Figures 2 and 4).  Note that the size of the hook(s)/bend(s) of SCHWARTZ as compared to the aperture(s)/hole(s) thereof is irrelevant because such would be determined by the entire combination of references.  Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Accordingly the prior art rejections of the previous Office Action are deemed proper and still stand.  This Office Action is considered a Final Rejection.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:  Newly added figures 7 and 8 are missing from the BRIEF DESCRIPOTION OF THE DRAWINGS section.  
Appropriate correction is required.

The amendment filed 10/11/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added/removed material which is not supported by the original disclosure is as follows: The removal of “substantially” within the recitation, “is substantially parallel to base 18’s vertical plane” (lines 17-18; first two lines of page 4) would be new matter because the applicant is narrowing the scope without support.


Claim Objections
Claim 17 is objected to because of the following informalities:  Current claim 17 is different than previous claim 17.  Note that claim 17 is now a repeat of claim 16.  It appears that the applicant mistakenly replaced “oval” with “circular” therewithin.  For the purpose of this Office Action, “circular” will be considered “oval” within claim 17 to stay consistent with the originally filed claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said attach-base face’s vertical plane" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.   

Claim 12 recites the limitation "said attach-base face’s vertical plane" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what degree said back attach-base hole is to be considered circular.
All remaining claims are also rejected under 35 U.S.C. 112(b) as being dependent form a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATKINSON et al. (US 2016/0022058) in view of CHOY (EP 2807959 A1).

CHOY teaches a connection apparatus for manikin limbs comprising a lead-in pin (16) attached to a lead-in base (14) and an attach-base (26) comprising a front attach-base hole (28) located therewithin (Figures 1, 2, 4, 6 and 8-10).  CHOY teaches the lead-in pin (16) comprising a downward catching element (20, 64) formed on a tip of said lead-in pin (16) in order prevent the respective limb of the manikin from falling while the magnetic connection is released (Fig. 9).  Note that a projection (62) which defines the hole (28) acts as a stopping element (Fig. 9).  Accordingly, it would have been .

Claims 1-8, 10-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ATKINSON et al. (US 2016/0022058) in view of CHOY (EP 2807959 A1) and in further view of SCHWARTZ (US 2,796,206).
Regarding claims 1, 10 and 19, ATKINSON in view of CHOY teach an apparatus for catching improperly-attached garment manikin limbs as discussed above.  However, ATKINSON in view of CHOY fails to disclose the catching element being a hook.  The use of a hook as a catching element is considered old and known in the art (please note attached PTO-892 for support).  Regardless, SCHWARTZ discloses an apparel apparatus comprising a downward catching element (distal vertical segment of 18, 26) in the form of a hook (distal vertical segment of 18, 26) in order to prevent unwanted removal of an element (remainder of hook 18, 26 or entire apparatus 15) from an aperture/hole (14) (Figures 2 and 4).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the tip of the lead-in pin of ATKINSON in view of CHOY with a downward catching 
Regarding claims 2 and 11, the combination of ATKINSON, CHOY and SCHWARTZ teaches an apparatus for catching improperly-attached garment manikin limbs as discussed above.  However, the combination of ATKINSON, CHOY and SCHWARTZ fails to disclose the length of the lead-in pin being between 2” and 3”.  Note that ATKINSON discloses the lead-in pin (24) being of sufficient length to extend through both holes of the attach-base (16) (Fig. 5).  Accordingly, the length would be dependent upon the dimensions of the attach-base.  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the lead-in pin with a length between 2” and 3” through routine experimentation because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (or an optimum value) involves only routine skill in the art (MPEP 2144.05 (II)(A)).  
Regarding claims 3 and 12, CHOY discloses the first projection (64) of the lead-in pin (16) being formed substantially parallel to said attach-base face’s plane (note front face of 26) (Fig. 9).  Additionally, SCHARTZ discloses the hook (distal vertical segment of 18 as shown in figure 2) being perpendicular to the horizontal segment of the hook 18 and substantially parallel to the face of element 10 wherein the hole 14 extends therethrough (Fig. 2).  Accordingly, the bend of the lead-in pin of the combination of ATKINSON, CHOY and SCHWARTZ would be formed substantially parallel to the attach-base face’s plane.

Regarding claim 6 and 15, the combination of ATKINSON, CHOY and SCHWARTZ discloses all the structure as claimed by the applicant and is therefore considered fully capable of providing the claimed function of claims 6 and 15 especially considering that the front attach-base hole (38) of ATKINSON is smaller than the back attach-base hole (hole in attach base cover 34) and the length of the bend (distal segment of 18; figure 2) of SCHWARTZ as it compares to the hole (14) thereof.  
Regarding claims 7 and 16, ATKINSON discloses both the front attach-base hole (38; figures 2 and 4) and said back attach-base hole (hole in attach base cover 34; figures 17 and 22) having a circular configuration. 
Regarding claims 8 and 17, ATKINSON discloses a front attach-base hole and a lead-in hole as discussed above.  However, ATKINSON fails to disclose the holes having an oval configuration.  Note that ATKINSON discloses the holes having a circular configuration as previously discussed (Figures 2, 4, 17 and 22).  Applicant has not discloses that having an oval configuration of the holes further solves any state problem or is for any particular purpose besides personal preference.  Moreover, it appears that the circular configuration of the holes of ATKINSON would perform equally well especially considering that the applicant additionally claims a circular configuration in claims 7 and 16.  Accordingly it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the each of the holes .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732